Affirmed and Memorandum Opinion filed February 1, 2007







Affirmed
and Memorandum Opinion filed February 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00392-CR
____________
 
ANTONIO LOPEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County, Texas
Trial Court Cause No.
1036527
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was found guilty of the offense of aggravated robbery,
and on April 26, 2006, was sentenced to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  The court was advised
that appellant received a copy of the record on September 11, 2006.  Appellant
was granted two extensions of time until November 10, 2006, to file the pro se
response.  As of this date, more than sixty days has elapsed and no pro se
response or further motion for extension has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 1, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b).